Title: General Orders, 14 July 1780
From: Washington, George
To: 


					
						Head Quarters Pracaness Friday July 14th 1780
						
							Parole Tartary. 
							 Countersigns Tweed: Wolfe.Watchword Bravery.
						
					
					[Officers] Of the Day Tomorrow[:] Colonel Jackson[,] Lieutenant Colonel De Hart[,] Brigade Major McGowen
					Colonel Spencer is appointed to superintend the Hospitals in Jersey He will call at the Orderly Office for Instructions.
					Two Battalions of Eighty files each to parade at the usual time on the

manœuvring Parade from Maxwell’s and Stark’s Brigades under the command of Brigadier General Hand. Two Field Officers from each of these Brigades for this Duty Lieutenant Colonel Barber to attend the Discipline. The Sub Inspectors will in future attend the Discipline in Turn.
					No more Rum to be drawn for the Guards or Picquets except in rainy Weather.
					It was omitted in the General Order of the 18th of June last to mention that the Adjutant General and his Assistants are to wear a Red and Green Feather in their Hats and the uniform of their Corps.
					It is expected that the Order referred to above will be carried into immediate execution.
				